Per Curiam:
We have heretofore granted the defendant leave to apply to the trial justice for.a resettlement of the case so as to’have it appear by proper certificate that it contains all the evidence-and proceedings on the trial. (See 136 App. Div 935.) It is not' our province to suggest to the learned" trial justice what evidence shall be inserted in the case or omitted therefrom. That is solely his function; But we think he should settle the casé in such a way that he can *929make such certificate and that the parties are as a matter-of right entitled thereto. Until such certificate is made the case is not in readiness for reargument.- The motion for postponement of the argument is, therefore, granted. Motion to strike case from calendar granted.